Citation Nr: 1143609	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-20 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine with severe spinal stenosis, originally claimed as the residual of a low back injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1977 to November 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claim for service connection for degenerative disc disease of the lumbar spine.  

In October 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a copy of this transcript has been associated with the record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidentiary record, the Board concludes that additional development of the evidence is necessary prior to adjudication of the Veteran's claim.  

First, the AOJ must attempt to obtain any relevant Social Security Administration (SSA) records.  Evidence of record indicates that the Veteran is receiving SSA disability benefits related to his back disability, and that he was provided with a relevant examination.  See the hearing transcript pg. 17.  In this regard, VA is generally required to obtain records from any Federal government agency that the claimant adequately identifies and authorizes the VA to obtain.  38 U.S.C.A. § 5103A(c)(3) (West 2002).  Relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) citation omitted.  Although disability determinations by the SSA are not controlling on the VA, they are pertinent to the adjudication of a claim for VA benefits and the VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

As records regarding an award of SSA disability benefits for a back-related disability would clearly be directly relevant to the Veteran's claims for service connection for such a disorder, and complete SSA records are not on file, such records must be obtained before deciding the Veteran's claim.  The AOJ must make an attempt to obtain such records, if they currently exist.  If the AOJ concludes that such records do not exist or cannot be obtained, the efforts to locate these records must be documented in the claims file.

Second, the Veteran's VA treatment records on file only date to February 2009, over two-and-a-half years ago.  If he has since received additional relevant treatment, these records should also be obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  3.159(c)(2), (c)(3) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (the VA is charged with constructive, if not actual, knowledge of evidence generated by the VA).  Therefore, the AOJ should obtain the Veteran's current VA medical treatment records.

Accordingly, the case is REMANDED for the following action:

1.	Request from the SSA any medical records associated with the Veteran's claim for disability benefits for a spine disorder.  Request copies of the disability determination and all medical records considered.  If these records are unavailable, do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required and must be associated with the claims file.

2.	Obtain all relevant VA medical treatment records dating from after February 2009, as these are the most recent treatment records associated with the claims file.  If these records are unavailable, do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required and must be associated with the claims file.

3.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

4.	Then, readjudicate the Veteran's claim for service connection for a degenerative disc disease of the lumbar spine, in light of any new evidence that has been obtained.  If the claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



